                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       Nos.    2:04-cr-52-JRG-1
                                                     )               2:16-cv-16-JRG
RICKEY ALLEN FRAZIER                                 )

                                 MEMORANDUM OPINION

       This case is before the Court upon remand from the United States Court of Appeals for the

Sixth Circuit. The Court has been instructed to reconsider a motion to vacate, set aside or correct

sentence pursuant to 28 U.S.C. § 2255 filed by Ricky Allen Frazier (“Petitioner”) in light of the

Sixth Circuit’s decision in Cradler v. United States, 891 F.3d 659 (6th Cir. 2018) [Doc. 52].

       By order entered August 21, 2018, the Court directed the parties to submit a joint status

report setting forth their respective positions as to the most appropriate form of sentencing relief

[Doc. 53]. The following day, the parties submitted a joint status report acknowledging that

Petitioner no longer is subject to the enhanced penalties of the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e), in light of Cradler, and further indicating their agreement that the

most appropriate relief would be to correct Petitioner’s custodial sentence to a term of

imprisonment of 120 months and to reduce the previously imposed term of supervised release to

three years [Doc. 54]. The Court agrees with the parties’ recommendation and will resentence

Petitioner accordingly.

I.     BACKGROUND

       On August 24, 2004, a grand jury returned a four-count indictment charging Petitioner in

Count One with possession of a firearm and ammunition by a convicted felon in violation of 18

U.S.C. § 922(g)(1), and in Counts Two through Four with possession with the intent to distribute
various controlled substances [Doc. 1]. On February 14, 2005, Petitioner pled guilty to Count One

[Doc. 16]. 1

        A presentence investigation report (“PSIR”) identified the following convictions for a

violent felony, committed on occasions different from one another, that qualified Petitioner as an

armed career criminal under the ACCA: (1) second-degree burglary under the pre-1989 Tennessee

statute [PSIR ¶ 33]; (2) third-degree burglary under the pre-1989 Tennessee statute [PSIR ¶ 37];

(3) and voluntary manslaughter [PSIR ¶ 38]. 2 As an armed career criminal, Petitioner was subject

to a statutory mandatory minimum incarceration sentence of 15 years to a maximum of life and

his advisory guideline sentencing range under the United States Sentencing Guidelines (“USSG”)

was 188 to 235 months [PSIR ¶¶ 53, 54].

        On May 12, 2005, Petitioner was sentenced to a term of imprisonment of 235 months on

Count One to be followed by a term of supervised release of 5 years [Doc. 21 at 2–3]. Petitioner’s

conviction and sentence were affirmed on direct appeal [Docs. 28, 29].

        In 2016, Petitioner filed a § 2255 motion [Doc. 33], an amended § 2255 motion [Doc. 39]

and a supplement thereto [Doc. 40], challenging his enhanced sentence as an armed career criminal




        The remaining three counts of the indictment were dismissed pursuant to a plea agreement
        1

[Docs. 14, 16].
        2
           The PSIR also identified as ACCA predicate offenses Petitioner’s prior Tennessee
convictions for manufacturing marijuana and maintaining a dwelling where controlled substances
are used and sold [PSIR ¶¶ 25, 39]. However, neither of those offenses qualify as a conviction for
a “serious drug offense” under the ACCA because they do not carry a maximum term of
imprisonment of 10 years or more as required under § 924(e)(2)(A)(i). See Tenn. Code Ann. §§
39-17-415(a)(1); 39-17-417(a)(1) and (g)(1); 53-11-401(a)(5) and (b)(1); and 40-35-112. The
government has conceded that without the third-degree burglary conviction, Petitioner has
insufficient other convictions to subject him to the ACCA’s enhanced penalties [Docs. 43 p. 8 n.
3; 54 p. 2].

                                                2
under the ACCA pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015). 3 Petitioner’s §

2255 motions, as supplemented, were denied by the Court on March 23, 2017 [Docs. 47, 48].

Petitioner appealed.

       While Petitioner’s appeal was pending the Sixth Circuit Court of Appeals newly held that

a conviction for third-degree burglary under the pre-1989 Tennessee statute does not qualify as a

violent felony under the enumerated-offense clause of the ACCA. Cradler, 891 F.3d at 671.

Consequently, the Sixth Circuit reversed this Court’s decision denying § 2255 relief and remanded

this case for reconsideration of Petitioner’s § 2255 motion in light of Cradler [Doc. 52].

II.    DISCUSSION

       A.      STANDARD OF REVIEW

       To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law . . . so fundamental as to render the entire proceeding invalid.” McPhearson v. United

States, 675 F.3d 553, 558–59 (6th Cir. 2012) (quoting Mallett v. United States, 334 F.3d 491, 496–

97 (6th Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal”

and establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).




       3
             In Johnson, the Supreme Court determined that the residual clause of the ACCA is
unconstitutionally vague and concluded “that imposing an increased sentence under the residual
clause . . . violates the Constitution’s guarantee of due process.” 135 S. Ct. at 2563. Johnson did
not automatically invalidate all ACCA sentences, however, emphasizing that its holding “d[id] not
call into question application of the Act to the four enumerated offenses, or the remainder of the
Act’s definition of a violent felony.” Id.
                                                   3
       B.       Petitioner’s Johnson claim

       A felon who possesses a firearm normally faces a maximum penalty of 10 years’

imprisonment, 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and 3 years’ supervised release, 18 U.S.C.

§§ 3559(a)(3) and 3583(b)(2). However, if that felon possesses the firearm after having sustained

three prior convictions “for a violent felony or serious drug offense, or both,” the ACCA requires

a 15 year minimum sentence, 18 U.S.C. § 924(e)(1), and increases the maximum supervised

release term to 5 years, 18 U.S.C. §§ 3559(a)(1) and 3583(b)(1). The ACCA defines a “violent

felony” as “any crime punishable by imprisonment for a term exceeding one year” that: (1) “has

as an element the use, attempted use, or threatened use of physical force against the person of

another” (the “use-of-physical-force clause”); (2) “is burglary, arson, or extortion, involves use of

explosives” (the “enumerated-offense clause”); or (3) “otherwise involves conduct that presents a

serious potential risk of physical injury to another” (the “residual clause”).         18 U.S.C. §

924(e)(2)(B).

       In this case, the Court previously found that Petitioner had three prior convictions that

qualified as ACCA predicates. However, because Cradler holds that a conviction for third-degree

burglary under the pre-1989 Tennessee statute does not qualify as a violent felony under the

enumerated-offense clause, and Johnson invalidated the residual clause, that conviction no longer

can be used as a predicate offense under the ACCA. 4 Absent that conviction, he no longer has the

requisite three prior convictions of a violent felony or a serious drug offense necessary to subject

him to the ACCA’s enhanced penalties.




       4
          Pre-1989 third-degree burglary also does not have as an element the use, attempted use
or threatened use of force and therefore cannot qualify as a violent felony under the “use-of-
physical-force” clause of the ACCA either.
                                                4
        Accordingly, the Johnson and Cradler decisions dictate that Petitioner no longer can be

designated an armed career criminal under § 924(e) and, as a result, the 235-month term of

imprisonment and 5-year term of supervised release imposed by the Court on Count 1 of the

indictment exceed the maximum authorized sentence of not more than 10 years’ imprisonment and

not more than 3 years’ supervised release for a non-ACCA offender convicted of a violation of §

922(g)(1). See 18 U.S.C. §§ 924(a)(2); 3559(a)(3) and 3583(b)(2). Under these circumstances,

the Court finds a clear entitlement to § 2255 relief on Petitioner’s Johnson claim, as Petitioner has

been subjected to “a sentence imposed outside the statutory limits.” McPhearson, 675 F.3d at 559.

        Where a § 2255 claim has merit, a district court “shall vacate and set the judgment aside”

and, “as may appear appropriate,” shall either “discharge the prisoner or resentence him or grant a

new trial or correct the sentence.” 28 U.S.C. § 2255(b); see also Ajan v. United States, 731 F.3d

629, 633 (6th Cir. 2013).

        The parties indicate that Petitioner already has served over 12 years in custody, in excess

of the statutorily authorized maximum sentence of not more than 10 years [Doc. 54 p. 3]. As a

result, the parties submit that the appropriate relief would be to correct Petitioner’s sentence on

Count One to a sentence of 120 months and to reduce the supervised release term imposed at that

count to 3 years [Id.] The Court agrees that a corrected sentence is the most appropriate form of

relief in this case and finds the parties’ proposal to be reasonable. An order to that effect will enter

accordingly.

III.    CONCLUSION

        Upon reconsideration of Petitioner’s § 2255 motion as directed by the Sixth Circuit Court

of Appeals, the Court finds that Petitioner is entitled to relief under § 2255 in light of Johnson and

Cradler. The parties have recommended that correcting Petitioner’s sentence to a term of

                                                   5
imprisonment of 120 months and a term of supervised release of 3 years would be the most

appropriate form of relief in this case [Doc. 54 p. 3].

       Having considered the factors set forth in 18 U.S.C. § 3553(a), the Court is satisfied that

such a term, an upward variance from the applicable advisory guidelines range, 5 is sufficient but

not greater than necessary to achieve the statutory purposes of sentencing set forth in § 3553(a)(2),

and, therefore, will correct and reduce Petitioner’s term of imprisonment to a sentence of 120

months on Count One of the indictment. While Petitioner is entitled to discharge from custody,

the order will not take effect until 10 days from its entry so as to give the Bureau of Prisons time

to process Petitioner’s release. Further, the Judgment imposed on May 12, 2005 [Doc. 21], will

be amended to reflect a reduced term of supervised release of 3 years on Count One of the

indictment. In all other respects, the Judgment imposed on May 12, 2005, shall remain in full

force and effect.

       AN APPROPRIATE ORDER WILL ENTER.


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




       5
           Petitioner’s status as an armed career criminal under 18 U.S.C. § 924(e) increased his
total offense level under the advisory United States Sentencing Guidelines from 23 to 31 [PSIR ¶¶
24–27] and increased his criminal history category from II to VI [PSIR ¶¶ 40–41]. A total offense
level of 23 with a criminal history category of II results in an advisory guideline range of 51–63
months. See United States Sentencing Commission, Guidelines Manual, Ch. 5 Pt. A (Nov. 2017).
                                                 6
